                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     GLEN JOHNSON,                                       Case No. 18-cv-05421-JST (PR)
                                                        Plaintiff,
                                   7
                                                                                             ORDER OF SERVICE
                                                  v.
                                   8

                                   9     PEREZ-PANTOJA,
                                                        Defendant.
                                  10

                                  11

                                  12                                            INTRODUCTION
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at the Correctional Training Facility (“CTF”) in Soledad, California,

                                  14   filed this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is granted leave to

                                  15   proceed in forma pauperis in a separate order. His complaint is now before the Court for review

                                  16   pursuant to 28 U.S.C. § 1915A.

                                  17                                               DISCUSSION

                                  18   A.     Standard of Review

                                  19          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  20   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  21   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  22   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  23   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  24   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  25   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  26          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  27   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                  28   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the
                                   1   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   2   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   3   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   4   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   5   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   6   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   7           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   8   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                   9   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  10   42, 48 (1988).

                                  11   B.      Legal Claims

                                  12           According to the complaint and attachments thereto, in 2017, plaintiff filed a California
Northern District of California
 United States District Court




                                  13   Department of Corrections and Rehabilitation inmate grievance form (CDCR Form 22) alleging

                                  14   that defendant CTF officer Perez-Pantoja regularly released morning meals late in plaintiff’s

                                  15   housing unit. In response to the form, Perez-Pantoja approached plaintiff’s cellmate and stated,

                                  16   “I’m giving you a heads-up, your celly wrote me up.”

                                  17           On January 22, 2018, Perez-Pantoja conducted a random search of plaintiff’s cell. When

                                  18   plaintiff told Perez-Pantoja that the cell had already been searched the prior week, Perez-Pantoja

                                  19   responded “I don’t care.” Perez-Pantoja completed the cell search without finding any

                                  20   contraband. On January 29, 2018, plaintiff filed a CDCR Form 22 complaining that Perez-Pantoja

                                  21   was retaliating against plaintiff.

                                  22           On February 26, 2018, while plaintiff was at his work assignment, Perez-Pantoja

                                  23   conducted another search of plaintiff’s cell. During the search, Perez-Pantoja discovered that

                                  24   plaintiff’s cellmate was in possession of a cellphone. Despite the fact that the cellphone belonged

                                  25   to plaintiff’s cellmate, Perez-Pantoja issued a Rules Violation Report (“RVR”) against plaintiff for

                                  26   being in possession of a cellphone. At his March 23, 2018 RVR hearing, the hearing officer

                                  27   dismissed the RVR against plaintiff on the grounds that there was insufficient evidence to show

                                  28   that the cellphone belonged to plaintiff.
                                                                                           2
                                   1          Plaintiff alleges that Perez-Pantoja’s acts were done in retaliation for plaintiff’s CDCR

                                   2   Form 22 grievance. “Within the prison context, a viable claim of First Amendment retaliation

                                   3   entails five basic elements: (1) An assertion that a state actor took some adverse action against an

                                   4   inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4) chilled the

                                   5   inmate’s exercise of his First Amendment rights, and (5) the action did not reasonably advance a

                                   6   legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote

                                   7   omitted). Prisoners may not be retaliated against for exercising their First Amendment right of

                                   8   access to the courts, which right extends to a prisoner’s use of established prison grievance

                                   9   procedures. See Bradley v. Hall, 64 F.3d 1276, 1279 (9th Cir. 1995), overruled on other grounds

                                  10   by Shaw v. Murphy, 532 U.S. 223, 230 n. 2 (2001). Thus, a prisoner may not be retaliated against

                                  11   for using such procedures. Id.; see Rhodes, 408 F.3d at 567 (holding that without constitutional

                                  12   guarantees of right to file grievances and initiate court actions, “inmates would be left with no
Northern District of California
 United States District Court




                                  13   viable mechanism to remedy prison injustices”).

                                  14          Plaintiff’s allegation that Officer Perez-Pantoja retaliated against plaintiff for his grievance

                                  15   by twice searching his cell and then filing an RVR report against plaintiff, liberally construed,

                                  16   states a cognizable First Amendment retaliation claim.

                                  17                                             CONCLUSION

                                  18          For the foregoing reasons, the Court orders as follows:

                                  19          1.      The Clerk shall issue summons and the United States Marshal shall serve, without

                                  20   prepayment of fees, a copy of the complaint (ECF No. 1), and a copy of this order upon Officer

                                  21   Perez-Pantoja at the Correctional Training Facility.

                                  22          The Clerk shall also mail a courtesy copy of the complaint and this order to the California

                                  23   Attorney General’s Office.

                                  24          2.      In order to expedite the resolution of this case, the Court orders as follows:

                                  25                  a.      No later than 91 days from the date this order is filed, defendant must file

                                  26   and serve a motion for summary judgment or other dispositive motion. A motion for summary

                                  27   judgment also must be accompanied by a Rand notice so that plaintiff will have fair, timely and

                                  28   adequate notice of what is required of him in order to oppose the motion. Woods v. Carey, 684
                                                                                         3
                                   1   F.3d 934, 939 (9th Cir. 2012) (notice requirement set out in Rand v. Rowland, 154 F.3d 952 (9th

                                   2   Cir. 1998) must be served concurrently with motion for summary judgment).1

                                   3          If defendant is of the opinion that this case cannot be resolved by summary judgment,

                                   4   defendant must so inform the Court prior to the date the motion is due.

                                   5                  b.      Plaintiff’s opposition to the summary judgment or other dispositive motion

                                   6   must be filed with the Court and served upon defendant no later than 28 days from the date the

                                   7   motion is filed. Plaintiff must bear in mind the notice and warning regarding summary judgment

                                   8   provided later in this order as he prepares his opposition to any motion for summary judgment.

                                   9                  c.      Defendant shall file a reply brief no later than 14 days after the date the

                                  10   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                  11   hearing will be held on the motion.

                                  12          3.      Plaintiff is advised that a motion for summary judgment under Rule 56 of the
Northern District of California
 United States District Court




                                  13   Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must

                                  14   do in order to oppose a motion for summary judgment. Generally, summary judgment must be

                                  15   granted when there is no genuine issue of material fact – that is, if there is no real dispute about

                                  16   any fact that would affect the result of your case, the party who asked for summary judgment is

                                  17   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                  18   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                  19   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                  20   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                  21   as provided in Rule 56(e), that contradict the facts shown in the defendant’s declarations and

                                  22   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                  23   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                  24   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.

                                  25
                                       1
                                  26     If defendant asserts that plaintiff failed to exhaust his available administrative remedies as
                                       required by 42 U.S.C. § 1997e(a), defendant must raise such argument in a motion for summary
                                  27   judgment, pursuant to the Ninth Circuit’s opinion in Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014)
                                       (en banc) (overruling Wyatt v. Terhune, 315 F.3d 1108, 1119 (9th Cir. 2003), which held that
                                  28   failure to exhaust available administrative remedies under the Prison Litigation Reform Act,
                                       should be raised by a defendant as an unenumerated Rule 12(b) motion).
                                                                                           4
                                   1   Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998) (en banc) (App. A).

                                   2          (The Rand notice above does not excuse defendant’s obligation to serve said notice again

                                   3   concurrently with a motion for summary judgment. Woods, 684 F.3d at 939).

                                   4          4.      All communications by plaintiff with the Court must be served on defendant’s

                                   5   counsel by mailing a true copy of the document to defendant’s counsel. The Court may disregard

                                   6   any document which a party files but fails to send a copy of to his opponents. Until defendant’s

                                   7   counsel has been designated, plaintiff may mail a true copy of the document directly to defendant,

                                   8   but once defendant is represented by counsel, all documents must be mailed to counsel rather than

                                   9   directly to defendant.

                                  10          5.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                  11   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                  12   before the parties may conduct discovery.
Northern District of California
 United States District Court




                                  13          6.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the

                                  14   Court informed of any change of address and must comply with the Court’s orders in a timely

                                  15   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  16   to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every

                                  17   pending case every time he is moved to a new facility.

                                  18          7.      Any motion for an extension of time must be filed no later than the deadline sought

                                  19   to be extended and must be accompanied by a showing of good cause.

                                  20          8.      Plaintiff is cautioned that he must include the case name and case number for this

                                  21   case on any document he submits to the Court for consideration in this case.

                                  22          IT IS SO ORDERED.

                                  23   Dated: November 19, 2018

                                  24

                                  25
                                                                                                     JON S. TIGAR
                                  26                                                                 United States District Judge
                                  27

                                  28
                                                                                         5
